DETAILED ACTION
This office action is in response to the communication received on 05/07/2021 concerning application no. 15/545,487 filed on 07/21/2017.
Claims 7-9, 14, 16, and 19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Claims 7-9, 14, 16, and 19 are pending.	

Response to Arguments
Applicant’s arguments with respect to claims 7, 14, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7, lines 7-10, recites “computing a baseline elasticity…scan echogram”. This claim element is not adequately supported by the specification. The specification fails to disclose as to how the elasticity is calculated based on reflection data from the A-scans. Upon further review, the specification fails to elaborate further on what mathematical concepts or computational processes are utilized to obtain the elasticity. The specification fails to disclose the process or data manipulation that is performed to obtain the elasticity. Therefore, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claim 7, lines 16-19, recites “computing a revised elasticity…scan echogram”. This claim element is not adequately supported by the specification. The specification fails to disclose as to how the elasticity is calculated based on reflection data from the A-scans. Upon further review, the specification fails to elaborate further on what mathematical concepts or computational processes are utilized to obtain the elasticity. The specification fails to disclose the process or data manipulation that is performed to 

Claim 14, lines 6-7, recites “determining a baseline elasticity…scan echogram”. This claim element is not adequately supported by the specification. The specification fails to disclose as to how the elasticity is calculated based on reflection data from the A-scans. Upon further review, the specification fails to elaborate further on what mathematical concepts or computational processes are utilized to obtain the elasticity. The specification fails to disclose the process or data manipulation that is performed to obtain the elasticity. Therefore, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claim 14, lines 16-17, recites “determining a baseline elasticity…scan echogram”. This claim element is not adequately supported by the specification. The specification fails to disclose as to how the elasticity is calculated based on reflection data from the A-scans. Upon further review, the specification fails to elaborate further on what mathematical concepts or computational processes are utilized to obtain the elasticity. The specification fails to disclose the process or data manipulation that is performed to obtain the elasticity. Therefore, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 14, 16, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, line 20, recites “providing feedback about a lesion forming in the cardiac tissue”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what form of feedback is provided about lesion information. One interpretation of feedback is audio feedback. Another interpretation of feedback is visual feedback.
For purposes of examination, the Office is considering the feedback to be visual.

Claim 8 is indefinite for the following reasons:
Lines 1-3, recite “a lesion forming in the cardiac tissue”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “lesion forming in the cardiac tissue” is the same as the “lesion forming in the cardiac tissue” established in claim 7 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the lesions to be the same as the one established in claim 7.
Line 4, recites “a comparison of the revised elasticity to the baseline elasticity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “comparison of the revised elasticity to the baseline elasticity” is the same as the 
For purposes of examination, the Office is considering the comparison to be the same as the one established in claim 7.
Lines 1 and 3, recites “feedback”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what form of feedback is provided about lesion information. One interpretation of feedback is audio feedback. Another interpretation of feedback is visual feedback.
For purposes of examination, the Office is considering the feedback to be visual.

Claim 9 is indefinite for the following reasons:
Lines 1-3, recite “a lesion forming in the cardiac tissue”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “lesion forming in the cardiac tissue” is the same as the “lesion forming in the cardiac tissue” established in claim 7 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the lesions to be the same as the one established in claim 7.
Lines 1 and 3, recites “feedback”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what form of feedback is provided about lesion information. One interpretation of feedback is audio feedback. Another interpretation of feedback is visual feedback.
For purposes of examination, the Office is considering the feedback to be visual.

Claim 14 is indefinite for the following reasons:
Lines 9 and 19, recites “apparent movement”. This claim element is indefinite. Given that lines 7-8 establish that the actual movement is obtained, it is unclear what movement is 
For purposes of examination, the Office is considering the apparent movement to be observed visual movement.
Line 22, recites “feedback”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what form of feedback is provided about lesion information. One interpretation of feedback is audio feedback. Another interpretation of feedback is visual feedback.
For purposes of examination, the Office is considering the feedback to be visual.

Claim 16 is indefinite for the following reasons:
Lines 1-2 and 3, recite “a lesion forming in the cardiac tissue”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “lesion forming in the cardiac tissue” is the same as the “lesion forming in the cardiac tissue” established in claim 14 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the lesions to be the same as the one established in claim 14.
Line 2, recites “feedback”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what form of feedback is provided about lesion information. One interpretation of feedback is audio feedback. Another interpretation of feedback is visual feedback.
For purposes of examination, the Office is considering the feedback to be visual.

Claim 19, line 9, recites “feedback”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what form of feedback is provided about lesion information. One interpretation of feedback is audio feedback. Another interpretation of feedback is visual feedback.


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emelianov et al. (PGPUB No. US 2009/0105588). 

Regarding claim 19, Emelianov teaches a system for measuring lesion formation in a tissue (Paragraph 0085 teaches that the cardiac motion is considered and accounted for during the procedure), comprising: 
a lesion analysis processor programmed to receive as input a first A- line scan echogram of the tissue and a second A-line scan echogram of the tissue (Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles), to determine progress of a lesion forming in the tissue by analyzing changes in actual movement of acoustic reflectors within the Paragraph 0042 teaches that the tumor necrosis is monitored with mechanical properties information as they change due to the therapy. This results in the evaluation of the treatment efficacy. Paragraph 0045 teaches that this is done in real-time. Paragraph 0010 teaches that the information can be displayed. Paragraph 0044 teaches that the lesions can be identified and treated. Paragraph 0046 teaches that elasticity employs the stiffness information of the imaged tissue and the elasticity changes with respect to healthy tissue. The ultrasound system is able to track the displacement change with respect to normal tissue).
wherein the first and second A-line scan echograms of the tissue are taken at common cardiac deformation states and along common scan lines (Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles. Paragraph 0011 teaches that the transmission and reception is able to be performed with the same elements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Emelianov et al. (PGPUB No. US 2009/0105588) in view of Park (PGPUB No. US 2011/0306883).

Regarding claim 7, Emelianov teaches a method of measuring lesion formation in cardiac tissue (Paragraph 0085 teaches that the cardiac motion is considered and accounted for during the procedure): 
acquiring a first A-line scan echogram of the cardiac tissue at a first cardiac deformation state (Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles); 
acquiring a second A-line scan echogram of the cardiac tissue at a second cardiac deformation state (Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles);
ablating the cardiac tissue; and, after ablating the cardiac tissue (Paragraph 0046 teaches that ultrasound imaging is used to observe elasticity changes in ablated tissue. The elasticity can be used to identify the lesion and the tissue deformation is observed and the Young’s modulus is calculated. Paragraph 0042 teaches that the tissue is monitored after the heating therapy is applied to it): 
acquiring a third A-line scan echogram of the cardiac tissue at the first cardiac deformation state (Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles); 
acquiring a fourth A-line scan echogram of the cardiac tissue at the second cardiac deformation state (Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles).
Paragraph 0042 teaches that the tumor necrosis is monitored with mechanical properties information as they change due to the therapy. This results in the evaluation of the treatment efficacy. Paragraph 0045 teaches that this is done in real-time. Paragraph 0010 teaches that the information can be displayed. Paragraph 0044 teaches that the lesions can be identified and treated).
	While Emelianov teaches the observation of elasticity information based on A-scans and the use of nano-particles (Paragraphs 0011, 0042, 0045, and Fig. 4), Emelianov is silent on a method, 
computing a baseline elasticity of the cardiac tissue from the first echogram and the second echogram based upon movement of acoustic reflectors within the cardiac tissue between the first echogram and the second echogram; 
computing a revised elasticity of the cardiac tissue from the third A-line scan echogram and the fourth A-line scan echogram based upon movement of acoustic reflectors within the cardiac tissue between the third echogram and the fourth echogram.
In an analogous imaging field of endeavor, regarding the acquisition of elastic information via ultrasound imaging of hearts and lesions (Paragraph 0021), Park teaches a method,
computing a baseline elasticity of the cardiac tissue from the first echogram and the second echogram based upon movement of acoustic reflectors within the cardiac tissue between the first echogram and the second echogram (Paragraph 0029 teaches that the elastic images are determined between the current image and the previous image. Fig. 5 shows that the F1 and F2 frames are used to generate the elastic image E1); 
computing a revised elasticity of the cardiac tissue from the third A-line scan echogram and the fourth A-line scan echogram based upon movement of acoustic reflectors within the cardiac tissue between the third echogram and the fourth echogram (Paragraph 0029 teaches that the elastic images are determined between the current image and the previous image. Fig. 5 shows that the F3 and F4 frames are used to generate the elastic image E3).


Regarding claim 8, modified Emelianov teaches the method in claim 7, as discussed above. 
Emelianov further teaches a method, wherein providing feedback about a lesion forming in the cardiac tissue based upon the revised elasticity of the cardiac tissue comprises providing feedback about a lesion forming in the cardiac tissue based upon a comparison of the revised elasticity to the baseline elasticity (Paragraph 0042 teaches that the tumor necrosis is monitored with mechanical properties information as they change due to the therapy. This results in the evaluation of the treatment efficacy. Paragraph 0045 teaches that this is done in real-time. Paragraph 0010 teaches that the information can be displayed. Paragraph 0044 teaches that the lesions can be identified and treated).

Regarding claim 9, modified Emelianov teaches the method in claim 7, as discussed above. 
However, Emelianov is silent regarding a method, wherein providing feedback about a lesion forming in the cardiac tissue based upon the revised elasticity of the cardiac tissue comprises providing feedback about a lesion forming in the cardiac tissue based upon a comparison of the revised elasticity to a desired elasticity.
In an analogous imaging field of endeavor, regarding the acquisition of elastic information via ultrasound imaging of hearts and lesions (Paragraph 0021), Park teaches a method, wherein providing feedback about a lesion forming in the cardiac tissue based upon the revised elasticity of the cardiac tissue comprises providing feedback about a lesion forming in the cardiac tissue based upon a comparison of the revised elasticity to a desired elasticity (Paragraph 0029 teaches that the elastic images are determined between the current image and the previous image. Fig. 5 shows that the F3 and F4 frames are used to generate the elastic image E3. Paragraph 0021 teaches that the lesions can be targeted and paragraph 0004 teaches that lesions are generally stiffer than neighboring healthy tissues. Paragraph 0035 teaches that the strain information is obtained from the elasticity information and is then compared to threshold min and max values).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Emelianov with Park’s teaching of thresholding elasticity information regarding lesion information. This modified apparatus would allow improve the quality and allow for the easy differentiation of lesions, cancers, and tumors given that they are stiffer than neighboring tissue (Paragraphs 0004-0005 of Park).


Regarding claim 14, Emelianov teaches a method of measuring lesion formation in cardiac tissue (Paragraph 0085 teaches that the cardiac motion is considered and accounted for during the procedure) comprising: 
acquiring a first A-line scan echogram of the cardiac tissue at a first cardiac deformation state and a second A-line scan echogram of the cardiac tissue at a second cardiac deformation state (Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles);
ablating the cardiac tissue; and, after ablating the cardiac tissue (Paragraph 0046 teaches that ultrasound imaging is used to observe elasticity changes in ablated tissue. The elasticity can be used to identify the lesion and the tissue deformation is observed and the Young’s modulus is calculated. Paragraph 0042 teaches that the tissue is monitored after the heating therapy is applied to it): 
acquiring a third A-line scan echogram of the cardiac tissue at the first cardiac deformation state and a fourth A-line scan echogram of the cardiac tissue at the second cardiac deformation state Paragraph 0011 teaches that the image can be done with A-scans. Paragraph 0085 teaches that the imaging can be performed in conjunction with the ECG to trigger image capture at the same point in the cardiac cycles), 
providing feedback about a lesion forming in the cardiac tissue by comparing the revised elasticity of the cardiac tissue to the baseline elasticity of the cardiac tissue (Paragraph 0042 teaches that the tumor necrosis is monitored with mechanical properties information as they change due to the therapy. This results in the evaluation of the treatment efficacy. Paragraph 0045 teaches that this is done in real-time. Paragraph 0010 teaches that the information can be displayed. Paragraph 0044 teaches that the lesions can be identified and treated).
While Emelianov teaches the observation of elasticity information based on A-scans and the use of nano-particles (Paragraphs 0011, 0042, 0045, and Fig. 4), Emelianov is silent on a method, 
determining a baseline elasticity of the cardiac tissue by using the first echogram and the second echogram to analyze at least one of actual movement of acoustic reflectors within the cardiac tissue from the first echogram to the second echogram and apparent movement of acoustic reflectors within the cardiac tissue from the first echogram to the second echogram;
determining a revised elasticity of the cardiac tissue by using the third echogram and the fourth echogram to analyze at least one of actual movement of acoustic reflectors within the cardiac tissue from the third echogram to the fourth echogram and apparent movement of acoustic reflectors within the cardiac tissue from the third echogram to the fourth echogram.
In an analogous imaging field of endeavor, regarding the acquisition of elastic information via ultrasound imaging of hearts and lesions (Paragraph 0021), Park teaches a method,
determining a baseline elasticity of the cardiac tissue by using the first echogram and the second echogram to analyze at least one of actual movement of acoustic reflectors within the cardiac tissue from the first echogram to the second echogram and apparent movement of acoustic reflectors within the cardiac tissue from the first echogram to the second echogram (Paragraphs 0028-0030 teach that the elastic images are determined between the current image and the previous image and this is based on the displacement information from each of the frames. Paragraph 0021 teaches that the targets of objects can be the heart and lesions. It is noted that tissue acts as a reflector for transmitted acoustic waves. Fig. 5 shows that the F1 and F2 frames are used to generate the elastic image E1);
determining a revised elasticity of the cardiac tissue by using the third echogram and the fourth echogram to analyze at least one of actual movement of acoustic reflectors within the cardiac tissue from the third echogram to the fourth echogram and apparent movement of acoustic reflectors within the cardiac tissue from the third echogram to the fourth echogram (Paragraphs 0028-0030 teach that the elastic images are determined between the current image and the previous image and this is based on the displacement information from each of the frames. Paragraph 0021 teaches that the targets of objects can be the heart and lesions. It is noted that tissue acts as a reflector for transmitted acoustic waves. Fig. 5 shows that the F3 and F4 frames are used to generate the elastic image E3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Emelianov with Park’s teaching of the determination of elasticity information from the ultrasound images. This modified apparatus would allow improve the quality and allow for the easy differentiation of lesions, cancers, and tumors given that they are stiffer than neighboring tissue (Paragraphs 0004-0005 of Park).

Regarding claim 16, modified Emelianov teaches the method in claim 14, as discussed above.
Emelianov further teaches a method wherein providing feedback about a lesion forming in the cardiac tissue comprises providing feedback about the lesion forming in the cardiac tissue using actual movement of acoustic reflectors due to decreases in tissue elasticity within the cardiac tissue resulting from a lesion (Paragraph 0042 teaches that the tumor necrosis is monitored with mechanical properties information as they change due to the therapy. This results in the evaluation of the treatment efficacy. Paragraph 0045 teaches that this is done in real-time. Paragraph 0010 teaches that the information can be displayed. Paragraph 0044 teaches that the lesions can be identified and treated. Paragraph 0046 teaches that elasticity employs the stiffness information of the imaged tissue and the elasticity changes with respect to healthy tissue. The ultrasound system is able to track the displacement change with respect to normal tissue).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trahey et al. (PGPUB No. US 2005/0215899): Teaches the observation of tissue pre and post ablative procedures based on elastography information.
Liu et al. (PGPUB No. US 2011/0306881): Teaches elastography for thermal lesion determination and the method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793